1. "Where it does not appear from the record that [certain] issues were made in the trial court, they can not be raised by certiorari in the superior court, and reviewed in this court."  Bolton v. Newman, 147 Ga. 400 (94 S.E. 236); Bell v.  Valdosta, 47 Ga. App. 808, 809 (171 S.E. 572). Under this ruling, the allegation in the petition for certiorari that the defendant's conviction "contravenes and conflicts with a valid State law on the same subject-matter" (operating an automobile while intoxicated) presents no question for the determination of this court, it not appearing from the record that such an issue was raised in the trial court.
2. The evidence, while in acute conflict, authorized the judgment of the recorder, and the overruling of the certiorari was not error.
Judgment affirmed. MacIntyre and Guerry, JJ.,concur.
                       DECIDED FEBRUARY 22, 1940.